     Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 1 of 27




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

RHONDA JONES, et al.,                         )
                                              )
      Plaintiffs,                             )      CIVIL ACTION
                                              )
v.                                            )      FILE NO. 1:20-CV-02791-JPB
                                              )
VICTOR HILL, in his official capacity as      )
Sheriff of Clayton County, Georgia, et al.,   )
                                              )
      Defendants.                             )

DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION
     FOR ORDER REGARDING CLASS COMMUNICATIONS

      Defendants hereby respond in opposition to plaintiffs’ Motion for Order

Regarding Class Communications (Doc. 151).           For the reasons stated below,

plaintiffs’ motion should be denied.

           I.       INTRODUCTION AND STATEMENT OF FACTS

      Plaintiffs have filed a motion pursuant to Rule 23(d)(1) and Local Rule 23.1(C)

requesting that the Court order defendants to allow every single inmate1 to possess a

pen. (Doc. 151.) Plaintiffs’ extraordinary motion and the relief sought therein has

no basis under the Federal or local rules. This motion is nothing more than plaintiffs’

ongoing efforts to second-guess the decision-making at the Clayton County Jail



1
  For purposes of this response, the terms “inmates” and “detainees” are used
synonymously herein.
     Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 2 of 27




(“CCJ”) and have the Court intervene and control the policy-decisions made at the

local government level. Plaintiffs have no legal basis to support such an undertaking

and their motion should be denied.

A.    Pens Are Available To All Inmates At The CCJ And Are Provided Upon
      Request

      The current policy at the CCJ is that as of March 9, 2021, inmates at the CCJ

can no longer keep pens in their personal possession; however, pens are made

available and all inmates have access to pens upon request. (Declaration of Major

Levon Allen (“Allen Decl.”) attached hereto as Exhibit 1, ¶¶ 7, 9, 13.) Inmates can

make their request for a pen to a correctional officer verbally or can submit a request

in writing through the Kiosk. (Id., ¶ 14) Correctional officers should not refuse an

inmate’s request to use a pen. (Id.) Upon request, the requesting inmate is taken to

the day room where he or she is permitted to utilize the pen. (Id.) This process has

been briefed to every correctional officer at the CCJ. (Id.)

B.    The Record Evidence Establishes That Inmates Have Access To Pens

      Existing evidence in the record filed by Michael Lovelace clearly refutes

plaintiffs’ contention that inmates do not have access to pens or a means to

communicate by mail. (Doc. 143.) After the confiscation and ban on personal

possession of pens, Inmate Lovelace prepared with a pen an envelope to this Court

and drafted a pleading and mailed same to this Court on or around March 24, 2021.

(Id.) Additionally, after plaintiffs filed the instant motion, Lovelace prepared with a


                                          -2-
     Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 3 of 27




pen a motion for discovery and submitted same to the Court. (Doc. 156.) Lovelace’s

filings are unsolicited evidence that inmates at the CCJ have access to pens and mail.

      The following handwritten mail dated April 15, 2021 and handwritten

grievance dated May 8, 2021 attached to Allen’s Declaration as Exhibits E and F,

both prepared with a pen, further discredits plaintiffs’ contention that inmates don’t

have access to pens:




C.    The Decision To Ban Personal Possession Of Pens Is Part Of A Safety
      Initiative To “Shank Proof” The CCJ

      Plaintiffs speculate that the decision to confiscate and ban personal possession

of pens at the CCJ had something to do with this pending action or communications

with class counsel. (Doc. 151.) However, as set forth in Major Allen’s declaration,

this decision had nothing to do with this case but was part of a safety initiative to

“shank proof,” “hang proof,” and “escape proof” the CCJ in order to make it a safer


                                         -3-
     Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 4 of 27




place for all inmates and staff. (Exhibit 1, ¶¶ 3, 11-12.) The initiative was begun by

Major Allen shortly after he became Jail Administrator in January 2021. As part of

the plan to shank proof the CCJ, Major Allen spearheaded an internal review of items

accessible by inmates that could be used to cause harm to others. (Id., ¶ 4.) Major

Allen identified that inmates at the CCJ were altering or manipulating pens to create

weapons and/or shanks. (Id., ¶ 6.) Additionally, inmates were using pens to create

ink for tattoos, write gang paraphernalia, graffiti, vandalize, and/or damage the walls

and other areas of CCJ. (Id., ¶ 7.) Several other items at the CCJ were also considered

and removed and/or replaced, such as mop bucket ringers, broom handles, dry-erase

boards, electrical outlet covers, and paper towel dispensers. (Id., ¶ 5.) For the health,

safety, and welfare of everyone at the CCJ, and because of the potential danger, all

pens were confiscated from inmates and the CCJ implemented a jail-wide ban on

inmate possession of pens and now provide pens to inmates for use upon request.

(Id., ¶¶ 6, 13, 14.)

       During a shake down of Housing Unit 6 on March 11, several altered pens

were found in the possession of inmates. (Id., ¶ 10, Jail Miscellaneous Incident

Report Dated March 11, 2021 attached to Allen Decl. as Exhibit B, and E-mail dated

March 11, 2021 attached to Allen Decl. as Exhibit C.) Some of the pens were

wrapped with adhesive substances and/or multiple layers of what appeared to be

paper to re-enforce the pens. (Id.) Moreover, the tips were shaved down and



                                          -4-
    Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 5 of 27




sharpened. (Id.) These altered pens presented a serious hazard to everyone at the

CCJ and could cause serious bodily injury. (Id. and photographs attached to Allen

Decl. as Exhibit D.)

      The following photographs were taken from the shake down on March 11,

2021 evidencing the alteration of pens into weapons and the vandalism:




Rather than institute an individualized ban on a case-by-case basis, the CCJ banned

all inmate possession of pens because pens were widely available among inmates,

easily transferrable, and can easily be exchanged. (Id., ¶ 8.) Removing pens from

possession on an individualized basis would not completely eliminate the

institutional and safety threat caused by the possession of pens. (Id.)




                                        -5-
     Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 6 of 27




D.    The Decision To Ban Personal Possession Of Pens Was Not Retaliatory
      And Had Nothing To Do With The Pending COVID-19 Lawsuit

      The decision to ban and/or confiscate pens was not retaliatory in any way and

had nothing to do with the above-referenced lawsuit or any communications between

class counsel and any members of the class or inmates. (Id., ¶ 11.) The decision to

ban and/or confiscate pens was not made to interfere with the ability of inmates to

communicate with class counsel or anyone with American Civil Liberties Union or

Southern Center For Human Rights. (Id.) This decision was not made to limit or

eliminate any inmate’s ability to write their counsel or the courts. (Id.) Finally, the

decision to ban and/or confiscate pens was not made in response to any letters or

communications by class counsel to anyone at the CCJ. (Id., ¶ 12.) Indeed, at the

time Major Allen made the decision to confiscate and ban personal possession of

pens on March 9, 2021, he was unaware of the February 2021 mass mailing or any

letters sent by class counsel to anyone at the CCJ. (Id.)

E.    Inmates Have The Capability To Communicate With Counsel By Mail,
      Text Messaging, E-Mail, Video-Visitation, and In-Person

      Inmates at the CCJ have at least five (5) different methods of communicating

with counsel. Inmates have the capability to communicate in writing and by mail.

(Id., ¶ 16.) Inmates can send electronic communications via e-mail or text messaging

by utilizing the Kiosk. (Id.) Indeed, very recently, inmate Lovelace sent unsolicited

e-mails directly to counsel for defendants:



                                          -6-
     Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 7 of 27




(See Kiosk Emails dated May 14 and 17, 2021 attached to Allen Decl. as Exhibit G.)

Inmates and counsel can also communicate confidentially via video-visitation

meetings as well as in-person visitation. (Id., ¶ 16.)

           II.    ARGUMENT AND CITATION TO AUTHORITY

A.    Plaintiffs Fail To Cite Any Authority For The Court To Overturn A
      Local Government Policy Decision To Ban Personal Possession Of Pens

      Plaintiffs disapprove of the manner by which the CCJ provides pens to

inmates and requests that the Court intervene and “enter an order under Rule 23(d)”

to permit personal possession of pens. However, plaintiffs have cited no law to

support such an undertaking. Neither Rule 23(d)(1) nor Local Rule 23.1(C) provides

authority for a district court to enter an order changing the manner by which pens

are made available at the CCJ, even in a class action. None of the cases cited by

plaintiffs, moreover, supports such relief.




                                          -7-
     Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 8 of 27




      Plaintiffs cite to a 1971 district court case from Florida four times. (Doc. 151,

pp. 2 and 8, 10) (citing Peoples v. Wainwright, 325 F. Supp. 402, 402 (M.D. Fla.

1971).) Notwithstanding the fact that Peoples is not binding, it is completely

inapposite. Peoples involved allegations that mail between inmates and their legal

counsel was systematically being opened, read, and censored and that this foreclosed

attorney-client communication. However, there is no such censorship process at the

CCJ. Plaintiffs have not submitted a single declaration to show that they do not have

access to the mail system at the CCJ or that their legal mail is being opened, read, or

censored. To the contrary, the record evidence establishes that inmates have access

to pens and are able to communicate via mail. (Docs. 143 and 156; Exhibits E and

F attached to Allen Decl.) Moreover, unlike forty years ago in Peoples, inmates can

also now communicate effectively and efficiently with counsel via text messaging,

e-mail, and video-visitation. (Allen Decl., ¶ 16 and Exhibit G thereto.) Therefore,

plaintiffs cite no authority to support their request for relief, and this Court should

decline plaintiffs’ invitation to interfere with local policy decisions, especially when

those decisions have been made for legitimate institutional safety reasons.

B.    Class Counsel’s Ability to Fairly And Adequately Represent The Class
      Has Not Been Burdened By Any Policy Decisions At The CCJ

      Plaintiffs creatively contend that the current pen policy at the CCJ somehow

impinges on Rule 23(g)(4), which sets forth that class counsel “fairly and adequately

represent the interests of the class.” (Doc. 151, p. 9.) However, plaintiffs’ reliance


                                          -8-
     Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 9 of 27




on Rule 23(g) is fundamentally flawed. “This requirement [is] aimed at ensuring the

rights of absent class members are vigorously protected” and to ensure against

situations “where class counsel represents parties whose interests are fundamentally

conflicted.” W. Morgan-East Lawrence Water & Sewer Auth. v. 3M Co., 737 F.

App’x 457, 464 (11th Cir. 2018). Rule 23(g)(4) involves the overarching principal

of the adequacy of class counsel and plaintiffs cite no law that the rule relates to

methods of communication with clients. See, e.g., Sanchez-Knutson v. Ford Motor

Co., 310 F.R.D. 529, 542 (S.D. Fla. 2015) (“Pursuant to Rule 23(g)(4), class counsel

must fairly and adequately represent the interests of the class. Here, the Court has

reviewed the submissions by Jordan M. Lewis, Esq., and the law firm Kelley Uustal,

PLC, and determines that the proposed class counsel is adequate under Rule 23(g)(1)

and (4).”). Moreover, this Court has already appointed plaintiffs’ counsel as class

counsel. (Doc. 130.) See Baez v. LTD Fin. Servs., L.P., No. 6:15-cv-1043-Orl-

40TBS, 2016 U.S. Dist. LEXIS 74788, at *19 (M.D. Fla. June 8, 2016) (The court

is required to appoint counsel who will “fairly and adequately represent the interests

of the class.”).

       Plaintiffs next cite to Lemon v. Dugger, 931 F.2d 1465, 1466 (11th Cir. 1991)

and contend that “uninhibited mail communications between attorneys and

incarcerated clients is a corner stone of fair proceedings.” (Doc. 141, p. 10.) Lemon,

however, is inapposite as to the pen policy at the CCJ. In Lemon, an inmate filed a



                                         -9-
    Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 10 of 27




civil rights complaint under Section 1983 alleging that a prison official had opened

and read his legal mail and that other prison officials condoned this practice. The

Eleventh Circuit held that “[i]t is a violation of an inmate’s constitutional rights for

the prison officials to read legal mail.” Lemon, 931 F.2d at 1466. Lemon, however,

has no bearing in this case. There is no evidence that any inmate mail between

counsel is being opened or read or that there is any such practice. Although for

safety, inmates at CCJ can no longer possess pens in their cells and now have to

request a pen, this procedure bears no resemblance to the alleged procedure in

Lemon where the inmate’s mail was actually being inhibited because the mail was

being intercepted, opened, and read.

      Plaintiffs also contend that under the CCJ’s pen policy, “detained class

members can no longer write their attorneys.” (Doc. 151, p. 11.) Plaintiffs rely on

seven declarations (typed presumably by class counsel) from seven unidentified

inmates at the CCJ. (Doc. 151-2.) Oddly, none of these seven declarants identify

themselves by name to allow the defense to ascertain the validity of their

contentions. (Id.) Moreover, each declaration is signed electronically by express

permission (again presumably by class counsel). Clearly there is some method by

which the declarant detainees are communicating with counsel. (Id.) Nevertheless,

none of the declarants can identify any correctional officer by name who they have

requested a pen from and who has denied them a pen. (Id.) Nor do any of the



                                         -10-
    Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 11 of 27




declarants actually contend that they do not have access to mail at the CCJ or that

any of their legal mail has been opened or read. (Id.) These hand-picked statements

of seven inmates from a jail that houses well over 1,000 inmates is inherently not a

reliable representation of the capability of inmates at the CCJ to write their attorneys.

      Plaintiffs completely ignore the clear evidence filed in the record showing that

inmates do have access to pens and mail. (Docs. 143 and 156.) Inmate Lovelace,

using a pen, prepared an envelope, drafted multiple pleadings while incarnated at the

CCJ, and sent same to this Court all after the confiscation and ban on personal

possession of pens was instituted at the CCJ. (Docs. 143 and 156. Exhibits E and F

attached to Allen Decl.) Moreover, plaintiffs do not refute the fact that inmates can

write to their attorneys via text messaging and e-mail. (Allen Decl., ¶ 16 and Exhibit

G attached thereto.)

      In sum, even if Rule 23(g)(4) has any bearing whatsoever on communications

between class counsel and class members, or any bearing on the Court’s authority to

implement policy at the CCJ, CCJ’s pen policy sets forth that pens are provided to

inmates upon request and plaintiffs cite no law to show that the inmates are entitled

to something more. Inmates at the CCJ have access to pens upon request and are

capable of writing to class counsel if they desire. It is also undisputed that class

counsel has multiple other methods of communicating with inmates at the CCJ at

their disposal. Class counsel can also communicate in writing effectively by text



                                          -11-
     Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 12 of 27




messaging and e-mail. Class counsel can also communicate with inmates live via

video-visitation or in-person. Therefore, the ban on personal possession does not

burden, let alone “substantially burden” class counsel’s ability to “fairly and

adequately” represent the class.

C.     The Policy To Ban Personal Possession Of Pens And To Make Pens
       Available Upon Request Does Not Violate The First Amendment

       Plaintiffs contend that the CCJ’s policy on pen access “infringes” on the First

Amendment because, as plaintiffs contend, this policy effectively “prohibits” “class

members from writing and sending legal mail.” (Doc. 151, pp. 12-21.) Importantly,

there is no First Amendment claim in this lawsuit. Nor are plaintiffs seeking to

amend their complaint to add any such claim. Moreover, there is no claim for

prospective injunctive relief asserted in this case with respect to pen usage, either.

It is not clear, then, the purpose behind plaintiffs’ contentions regarding the First

Amendment. Anyone who seriously contends that the pen policy somehow has

infringed on their constitutional rights is free to file a grievance, go through and

exhaust the administrative process, and file a lawsuit seeking relief. Defendants

submit that the Court need not and should not reach the issue of whether the pen

policy has violated anyone’s constitutional rights, as that issue or claim is not

properly before the Court. In an abundance of caution, defendants address plaintiffs’

contentions and show that there has been no infringement on the First Amendment.




                                         -12-
    Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 13 of 27




      1.     No Violation Of Class Counsel’s First Amendment Rights

      Plaintiffs’ counsel actually contend that the CCJ’s pen policy somehow

violates their First Amendment rights. (Doc. 151, pp. 12-17.) However, none of the

cases cited by plaintiffs support their contention. (Id.) Sure, class counsel are

representatives of non-profit advocacy organizations, but there is no evidence that

the CCJ’s pen policy is a “regulation” aimed at any advocacy organizations, or a ban

on plaintiffs’ counsel’s ability to communicate with their clients, or even a ban on

speech. Plaintiffs cite repeatedly to the Supreme Court’s 1978 opinion In re Primus,

436 U.S. 412, 424 (1978). However, In re Primus involved a state’s restriction with

respect to the time, place, and manner of solicitation of clients by members of its

bar. Plaintiffs’ counsel’s contentions do not involve solicitation of prospective

clients or litigants, and the “exacting scrutiny” applied to state action in In re Primus

simply has no applicability here. The Court has already, in fact, certified a class of

all current and future persons at the CCJ and has appointed plaintiffs’ counsel as

class counsel. (Doc. 130.) Moreover, plaintiffs’ counsel can communicate with their

clients by mail, text messaging, e-mail, video-visitation, and/or in-person. (Allen

Decl., ¶ 16.) Thus, neither the holding nor the circumstances in In re Primus have

anything to do with plaintiffs’ counsel’s criticism of CCJ’s pen policy.




                                          -13-
    Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 14 of 27




      Even if defendants are required to show the Court a “compelling state interest”

that is “closely drawn” in order to support the CCJ’s pen policy, as plaintiffs’ counsel

contends, CCJ’s pen policy would withstand such scrutiny and is the least restrictive

means to combat the safety hazard that individual possession of pens presents.

Plaintiffs’ counsel contends that defendants make a “vague invocation of jail safety”

and contend that the ban on pens should have been restricted to only those inmates

that have used the pens improperly. (Doc. 151, pp. 15-16.) Respectively, plaintiffs’

counsel do not work in jail administration and have submitted no sworn statements

showing that they know anything about institutional safety.

      The CCJ’s pen policy was part of an overarching safety initiative to “shank

proof,” “hang proof,” and “escape proof” the CCJ. (Allen Decl., ¶¶ 3, 11-12.) As

part of this effort, all pens were confiscated from inmates and the CCJ implemented

a jail-wide ban on inmate possession of pens and now provide pens to inmates for

use upon request. (Id., ¶¶ 6, 13, 14.) Several altered pens were found in the

possession of inmates. (Id., ¶ 10.) Pens had been sharpened and wrapped with

adhesive substances and/or multiple layers of what appeared to be paper to re-

enforce the pens and make them sturdy. (Id.) These altered pens presented a serious

hazard to everyone at the CCJ and could cause serious bodily injury. (Id.) Pens were

also being used to vandalize the CCJ.           (Id., ¶ 7.)   Rather than institute an

individualized ban on a case-by-case basis, the CCJ banned all inmate possession of



                                         -14-
    Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 15 of 27




pens because pens were widely available among inmates, easily transferrable, and

can easily be exchanged. (Id., ¶ 8.) According to jail personnel, removing pens from

possession on an individualized basis would not completely eliminate the

institutional and safety threat caused by the possession of pens.    (Id.) Therefore,

the CCJ’s pen policy is narrowly tailored to combat a serious safety risk, is not a

restriction on class counsel’s ability to communicate with their clients, and certainly

does not violate any of their First Amendment Rights.

      2.     No Violation Of Class Members’ First Amendment Rights

       Plaintiffs also contend that the CCJ pen policy somehow violates the class

members’ First Amendment rights. (Doc. 151, pp. 17-21.) “Mail is one medium of

free speech, and the right to send and receive mail exists under the First

Amendment.” Al-Amin v. Smith, 511 F.3d 1317, 1333 (11th Cir. 2008). “[An

inmate] has a First Amendment free speech right [to send and receive legal mail]

separate and apart from his constitutional right of access to the courts.” Al-Amin,

511 F.3d at 1333.

      Here, however, the First Amendment is not implicated because there is no

claim in this case that any defendant, let alone anyone at the CCJ, has interfered with

any class member’s legal mail – incoming or outgoing. For this reason alone, every

single case cited by plaintiffs is distinguishable. (Doc. 151, pp. 17-19.) None of the

seven hand-picked declarations filed by plaintiffs support any claim that any prison



                                         -15-
    Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 16 of 27




official interfered with legal mail, either. And there is ample evidence in the record

to show that inmates do have access to pens and mail. (Docs. 143 and 156. Exhibits

E and F attached to Allen Decl.) Plaintiffs’ criticisms do not involve interference

with mail. Plaintiffs are attempting to bootstrap their dissatisfaction with CCJ’s pen

policy to the First Amendment jurisprudence concerning the right to send and

receive mail. However, none of the cases cited by plaintiffs can support such a

claim. And none of the cases cited by plaintiffs hold that the pen policy at issue or

any similar policy violates the First Amendment.

      Plaintiffs cite to Turner v. Safley, 482 U.S. 78 (1987) and ask that the Court

analyze their dissatisfaction with CCJ’s pen policy under the four Turner factors.

(Doc. 151, pp. 19-21.) As discussed above, however, there is no claim or evidence

that any First Amendment right to mail has been violated by anyone at the CCJ, so

there is no need to analyze the Turner factors. Even if the Court is inclined to

consider the Turner test, the CCJ’s pen policy would satisfy this standard.

      To determine if a jail’s content-neutral regulation is “reasonably related to

legitimate penological interests,” courts examine the four critical factors outlined by

the Supreme Court in Turner: (1) whether there is a legitimate and neutral

connection between the regulation and the asserted governmental interest and the

policy; (2) whether there are alternative means of exercising the constitutional right;

(3) any effect accommodating the right would have on guards and inmates; and (4)



                                         -16-
    Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 17 of 27




the absence or existence of ready alternatives. Thornburgh v. Abbott, 490 U.S. 401,

414(1989); Turner, 482 U.S. at 89. “This is not a ‘least restrictive alternative’ test:

prison officials do not have to set up and then shoot down every conceivable

alternative method of accommodating the claimant’s constitutional complaint.”

Turner, 482 U.S. at 90-91. Moreover, a court does not have to agree with prison

officials’ proffered interest for a policy to pass constitutional scrutiny. “The inquiry

under Turner is not whether the policy actually serves a penological interest, but

rather whether it was rational for jail officials to believe that it would.” Covell v.

Arpaio, 662 F. Supp. 2d 1146, 1152-53 (D. Ariz. 2009).

      Importantly, the Supreme Court stated in Turner that “courts are ill equipped

to deal with the increasingly urgent problems of prison administration,” and

“[s]ubjecting the day-to-day judgments of prison officials to an inflexible strict

scrutiny analysis would seriously hamper their ability to anticipate security problems

and to adopt innovative solutions to the intractable problems of prison

administration.” Turner, 482 U.S. at 84, 89. The Court must therefore afford

considerable deference to “the determinations of prison administrators who, in the

interest of security, regulate the relations between prisoners and the outside world.”

Thornburgh v. Abbott, 490 U.S. 401, 408 (1989). This reasonableness inquiry

recognizes that courts do not sit as super-wardens, and ensures that prison officials,

rather than judges, will “make the difficult judgments concerning institutional



                                         -17-
    Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 18 of 27




operations.” Turner, 482 U.S. at 89. The distribution of burdens between the parties

also reflects the difficulties of prison management from the bench: the burden “is

not on the State to prove the validity of prison regulations but on the prisoner to

disprove it.” Overton v. Bazzetta, 539 U.S. 126, 132 (2003); Jones v. N.C. Prisoners'

Labor Union, Inc., 433 U.S. 119, 128, 97 (1977) (stating that “the burden was not

on [the prison] to show affirmatively” that the creation of an inmate union “would

constitute a present danger to security and order”).

      Here, plaintiffs fail to show that the CCJ pen policy does not pass

constitutional scrutiny under Turner. (Doc. 151, pp. 19-21.) As in the preceding

section, plaintiffs contend that the security concerns are “dubious” and they criticize

the blanket ban. (Id., pp. 19-21.) However, as defendants stated above, there is a

logical connection between the CCJ’s pen policy and the asserted goal of

institutional safety. The CCJ’s pen policy was part of an overarching safety initiative

to “shank proof” the CCJ. (Allen Decl., ¶¶ 3, 11-12.) Several altered pens were

found in the possession of inmates. The once flexible pens had been shaven at the

tip and wrapped with multiple layers of what appeared to be paper to re-enforce the

pens and make them sturdy. (Id., ¶ 10.) CCJ determined that these altered pens

presented a serious hazard to everyone at the CCJ and could cause serious bodily

injury. (Id.) As for the blanket ban, the CCJ determined that this was necessary

because pens were widely available among inmates, easily transferrable, and can



                                         -18-
     Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 19 of 27




easily be exchanged. (Id., ¶ 8.) Under plaintiffs’ theory, CCJ staff could only restrict

possession of pens upon removing one from an inmate or jail staff after they had

been stabbed with it, and then only if they can identify the inmate responsible for the

stabbing.

       Although inmates are no longer permitted to possess pens, pens are available

to all inmates upon request. (Id., ¶¶ 7, 9, 13, 14.) In addition to being able to

communicate with class counsel through mail, inmates also have alternative means

of communicating through text messaging, e-mail, video-visitation, and/or through

in-person visitation. (Id., ¶ 16.) Therefore, even if the Court considered the

constitutional challenge, CCJ’s pen policy would easily satisfy scrutiny under

Turner. At most, plaintiffs are complaining of being “inconvenienced” in having to

request a pen, but this is insufficient to establish a violation of the First Amendment.

Bennett v. Hendrix, 423 F.3d 1247, 1252 (11th Cir. 2005) (“At the same time, we

recognize that government officials should not be liable when the plaintiff is

unreasonably weak-willed or suffers only a ‘de minimis inconvenience to her

exercise of First Amendment rights.’”).

D.     The Policy To Ban Personal Possession Of Pens And Make Pens Available
       Upon Request Is Not Retaliatory

       Plaintiffs contend that the CCJ pen policy is a “retaliatory sanction[] designed

to punish the legitimate exercise of First Amendment Rights.” (Doc. 151, pp. 22-

23.) However, there is no First or Fourteenth Amendment retaliation claim in this


                                          -19-
    Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 20 of 27




COVID-19 lawsuit. Nor are plaintiffs seeking to amend their complaint to add any

such claim. As with plaintiffs’ First Amendment contentions discussed in the

preceding section, defendants submit that the Court need not and should not reach

the issues of whether the confiscation of pens or the CCJ’s pen policy has violated

anyone’s constitutional rights as that issue is not properly before the Court.

Nevertheless, defendants show that plaintiffs fall well short of establishing any claim

of retaliation and would not succeed on same even it had been asserted.

      The First Amendment forbids retaliating against an inmate for exercising his

free speech rights. Harper v. Admin. Lieutenant, No. 20-11222, 2021 U.S. App.

LEXIS 15389, at *7 (11th Cir. May 24, 2021). To state a First Amendment

retaliation claim, the inmate must allege that: “(1) his speech was constitutionally

protected; (2) the inmate suffered adverse action such that the administrator’s

allegedly retaliatory conduct would likely deter a person of ordinary firmness from

engaging in such speech; and (3) there is a causal relationship between the retaliatory

action and the protected speech.” Smith v. Mosley, 532 F.3d 1270, 1276 (11th Cir.

2008). As to the third element, “[t]he causal connection inquiry asks whether the

defendants were subjectively motivated to discipline.” Smith, 532 F.3d at 1278.

“The gist of a retaliation claim is that a prisoner is penalized for exercising the right

of free speech.” Thomas v. Evans, 880 F.2d 1235, 1242 (11th Cir. 1989).




                                          -20-
    Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 21 of 27




      Here, there is no evidence whatsoever that the confiscation of pens or CCJ’s

policy with respect to pens was in retaliation to “the Southern Center’s and the

ACLU’s ongoing litigation and the class members’ participation in that litigation.”

(Doc. 151, pp. 23-24.) Plaintiffs rely on nothing other than speculation and their

own belief that CCJ’s justification is “flimsy.” (Id.) However, as set forth in Major

Allen’s declaration, this decision had nothing to do with this case but was part of a

safety initiative to “shank proof,” “hang proof,” and “escape proof” the CCJ in order

to make it a safer place for all inmates and staff. (Allen Decl., ¶¶ 3, 11-12.) As part

of the plan to shank proof the CCJ, Major Allen spearheaded an internal review of

items accessible by inmates that could be used to cause harm to others. (Id., ¶ 4.)

Major Allen identified that inmates at the CCJ were altering or manipulating pens to

create weapons and/or shanks. (Id., ¶ 6.) For the health, safety, and welfare of

everyone at the CCJ, and because of the potential danger, all pens were confiscated

from inmates and the CCJ implemented a jail-wide ban on inmate possession of pens

and now provide pens to inmates for use upon request. (Id., ¶¶ 6, 13, 14.)

      As Major Allen attests, the decision to ban and/or confiscate pens was not

retaliatory in any way and had nothing to do with the above-referenced lawsuit or

any communications between class counsel and any members of the class or inmates.

(Id., ¶ 11.) The decision to ban and/or confiscate pens was not made to interfere

with the ability of inmates to communicate with class counsel or anyone with



                                         -21-
    Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 22 of 27




American Civil Liberties Union or Southern Center For Human Rights. (Id.) This

decision was not made to limit or eliminate any inmate’s ability to write their counsel

or the courts. (Id.) Finally, the decision to ban and/or confiscate pens was not made

in response to any letters or communications by class counsel to anyone at the CCJ,

either. (Id., ¶ 12.) Indeed, at the time Major Allen made the decision to confiscate

and ban personal possession of pens on March 9, 2021, he was unaware of the

February 2021 mass mailing or any letters sent by class counsel to anyone at the

CCJ. (Id.)

      Even if plaintiffs can show that the CCJ pen policy was somehow retaliatory,

which they have failed to do, plaintiffs’ retaliation claim would still fail because

plaintiffs cannot meet the objective prong to support such a claim. Plaintiffs cannot

show that the “allegedly retaliatory conduct would likely deter a person of ordinary

firmness” from requesting a pen and/or sending mail and/or exercising their First

Amendment rights. None of the declarant inmates state that the CCJ pen policy or

any other action at the CCJ has deterred them from requesting a pen or sending mail.

(Doc. 151-2.)    In fact, inmate Lovelace as well as other inmates have sent

handwritten mail and have submitted handwritten grievances after the CCJ pen

policy went into effect. (Docs. 143 and 156. Exhibits E and F attached to Allen

Decl.) Clearly, inmates have not been deterred from exercising their First




                                         -22-
    Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 23 of 27




Amendment rights despite the confiscation of pens and the CCJ pen policy

prohibiting personal possession.2

       Plaintiffs present no evidence that the confiscation of pens or the CCJ pen

policy was retaliatory. Defendants have submitted evidence establishing just the

opposite. Nor have plaintiffs presented evidence from any inmate that contends that

he or she has been, or feels that they would be, retaliated against for requesting a

pen, let alone sending mail or sending mail to counsel. There is no evidence that

anyone at the CCJ has threatened to take adverse action if anyone wrote or spoke to

class counsel. Therefore, plaintiffs’ retaliation claim, even if considered by the

Court, lacks merit.




2
  Cf. Halpin v. Crist, 405 F. App’x 403, 407 (11th Cir. 2010) (allegation of fear of
retaliation can be “undermined by the record of multiple unrelated grievances he
filed, both before and after the alleged incident giving rise to the fear of reprisal.”);
Henderson v. Langenbrunner, No. 2:09-cv-149-FtM-36DNF, 2010 U.S. Dist.
LEXIS 32558, at *23 (M.D. Fla. Apr. 2, 2010) (“Plaintiff was not deterred from
seeking redress by the alleged act of retaliation since he immediately filed another
grievance against Lngenbrunner regarding the mail incident.”); Rodriguez v.
McNeil, No. 3:08CV391-MCR/AK, 2009 U.S. Dist. LEXIS 128775, at *5 (N.D. Fla.
Apr. 27, 2009) (“Plaintiff has attached numerous grievances to his first and second
amended complaints, which are unrelated to the retaliation claims, but which were
filed after the alleged threats occurred and prove at least that he was not afraid to use
the grievance process even after these threats.”); Burgest v. United States, No. 06-
60178-CIV, 2008 U.S. Dist. LEXIS 18710, at *4 (S.D. Fla. Mar. 11, 2008) (finding
that “allegations of intimidation and coercion by prison officials are flatly
contradicted by the evidence showing that he submitted two subsequent
grievances”).


                                          -23-
    Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 24 of 27




                               III.   CONCLUSION

      For the foregoing reasons, defendants respectfully request that the Court deny

plaintiffs’ Motion for Order Regarding Class Communications. The decision to

confiscate and ban personal possession of pens at the CCJ had nothing to do with this

pending action, but was part of a safety initiative to “shank proof” the CCJ in order

to make it a safer place for all inmates and staff. Pens are still available at the CCJ

and all inmates have access to pens upon request. Handwritten filings by Lovelace

complete undercuts plaintiffs’ contentions otherwise. If any class member wants to

communicate with counsel by mail, moreover, they have the unfettered capability to

do so and the CCJ does not interfere with legal mail. Additionally, class members

can also communicate with counsel effectively and efficiently via text messaging, e-

mail, video-visitation, and in-person visitation. Plaintiffs’ counsel’s ongoing efforts

to second-guess jail administration at the CCJ should be rejected.

                                        FREEMAN MATHIS & GARY, LLP

                                        /s/ A. Ali Sabzevari
                                        Jack R. Hancock
                                        Georgia Bar No. 322450
                                        jhancock@fmglaw.com
                                        A. Ali Sabzevari
                                        Georgia Bar No. 941527
                                        asabzevari@fmglaw.com

                                        Attorneys for Defendants

661 Forest Parkway, Suite E
Forest Park, GA 30297


                                         -24-
   Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 25 of 27




(404) 366-1000 (telephone)
(404) 361-3223 (facsimile)




                                   -25-
   Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 26 of 27




                     CERTIFICATE OF COMPLIANCE

      I hereby certify, pursuant to Local Rule 7.1(D), that the foregoing has been

prepared in accordance with Local Rule 5.1(C) (Times New Roman font, 14 point).

      This 27th day of May, 2021.

                                     FREEMAN MATHIS & GARY, LLP

                                     /s/ A. Ali Sabzevari
                                     A. Ali Sabzevari
                                     Georgia Bar No. 941527
                                     asabzevari@fmglaw.com

                                     Attorney for Defendants

661 Forest Parkway, Suite E
Forest Park, GA 30297
(404) 366-1000 (telephone)
(404) 361-3223 (facsimile)
    Case 1:20-cv-02791-JPB-CCB Document 157 Filed 05/27/21 Page 27 of 27




                        CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically submitted the foregoing

DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION

FOR ORDER REGARDING CLASS COMMUNICATIONS to the Clerk of

Court using the CM/ECF system which will automatically send electronic mail

notification of such filing to all counsel of record who are CM/ECF system

participants.

      This 27th day of May, 2021.

                                     /s/ A. Ali Sabzevari
                                     A. Ali Sabzevari
                                     Georgia Bar No. 941527
                                     asabzevari@fmglaw.com

                                     Attorney for Defendants

FREEMAN MATHIS & GARY, LLP
661 Forest Parkway, Suite E
Forest Park, GA 30297
(404) 366-1000 (telephone)
(404) 361-3223 (facsimile)
